SAYBE, J.
Appellant, who was complainant in the chancery court, sought to'have a resulting trust declared for his benefit to one-half of a certain 80-acre tract of land. His insistence was that he had furnished one-half of the first payment of the purchase money, and promised to pay one-half of the balance with the understanding and agreement that the beneficial ownership was to be as he sought to have it declared; the legal title having been taken in the name of the defendant. The bill set out certain alternative aspects of the facts; but, as complainant’s evidence was adduced in support of the aspect named, the rest need not be considered. The parties are not disagreed as to the principles of equity applicable. Cases, of this character have been not infrequently considered in this and other courts, and nothing more need be said than that, if complainant furnished a part of the purchase money' on the understanding that he was to have a corresponding interest in the land, a trust must be decreed in his favor. — Bates v. Kelly, 80 Ala. 142; Hodges v. Verner, 100 Ala. 612, 13 South. 679; Sanders v. Steele, 124 Ala. 415, 26 South. 882. There is, therefore, practically but one question involved, and that is a question of fact.
We are asked by the complainant to give especial attention to the case of Anthe v. Heide, 85 Ala. 236, 4 *382South. 380. No principle of law there announced shall fail of full application here. That cáse, however, like this, turned upqn a question of fact, and is not especially valuable as a precedent. It must be conceded that the testimony offered by the parties is in irrec'on-; cilable conflict. But the burden rests upon the com-plainant to establish his case by full, clear, and convineing proof, and this, we feel constrained to say, he has not done. We will not be expected to discuss the evidence in detail. It has been considered with much care in connection with the arguments of counsel, excluding from consideration that which ought to be excluded'. There is no reason whatever to ■ suppose that any mistake occurred in the deed from the Alabama Land Company in which defendant was the sole grantee. It was intended by all parties to be, as it was, a deed, to the defendant alone.
Complainant’s right to relief rests upon the fact, for' which he contends, that he furnished one-half of the purchase money. This fact- he must prove, for otherwise any agreement or understanding he may have had for the subsequent acquisition of title would be offensive to'the statute'of frauds. In our opinion, the complainant not only fails at this point, hut the evidence, weighed as á whole, rather preponderates in favor of the position of the defendant, which is that complainant neither paid nor was able to pay one-half of the purchase money. The decree of the chancellor must therefore he affirmed.
Affirmed.
Anderson, McClellan, and Mayfield, JJ., concur: